HOOD, Judge
(concurring).
Although I disagree with the decision of the majority that plaintiff, David Gunter, is entitled to recover the medical expenses which he incurred, in spite of the fact that these same medical expenses had already been paid to him under the “medical payments” provision of the policy issued by defendant insurer, I concur in the refusal to grant a rehearing solely because the majority has repeatedly held that a double recovery of medical expenses is proper under these circumstances. Bordelon v. Great American Indemnity Company, La.App. 3 Cir., 124 So.2d 634; Dumas v. United States Fidelity & Guaranty Company, La. *494App. 3 Cir., 125 So.2d 12; Constantin v. Bankers Fire & Marine Insurance Company, La.App. 3 Cir., 129 So.2d 269. I feel that my reasons for concurring should be noted, however, since this issue apparently has never been considered or determined by the Supreme Court.